



COURT OF APPEAL FOR
    ONTARIO

CITATION: Teitel v. Ontario (Attorney General), 2014 ONCA 893

DATE: 20141224

DOCKET: C58778

Sharpe, van Rensburg and Pardu JJ.A.

IN THE MATTER of a complaint

Made on October 22, 2014 by Murray Teitel

against Case Management Master Ronald Dash

AND IN THE MATTER of the dismissal of that complaint

on January 15, 2014 by Chief Justice Heather Smith

BETWEEN

Murray Teitel

Appellant

and

Attorney General of Ontario and Master Ronald
    Dash

Respondents

Murray Teitel, in person

Darrell Kloeze, for the Attorney General of Ontario

Melvyn Solmon and Eric Borzi, for Master Ronald Dash

Heard: December 16, 2014

On appeal from the decision of Chief Justice Heather
    Smith of the Superior Court of Justice, dated January 15, 2014.

ENDORSEMENT


[1]

This is an appeal, with leave, from the decision of the Chief Justice of
    the Superior Court dismissing a complaint lodged against a Case Management
    Master (the Master).

[2]

The
Courts of Justice Act
, s. 86.2, sets out the procedure to be
    followed. Any person may make a complaint in writing to the Chief Justice
    alleging misconduct (s. 86.2(1)). The Chief Justice may dismiss the complaint
    pursuant to s. 86.2(2) which provides:

The Chief Justice shall review the complaint and may dismiss it
    without further investigation if, in his or her opinion, it is frivolous or an
    abuse of process, or concerns a minor matter to which an appropriate response
    has already been given.

[3]

If the Chief Justice does not dismiss the complaint, she is directed to
    refer it to a committee of three, comprised of a judge of the Superior Court, a
    case management master and a lay member (s. 86.2(5)). The mandate of that committee
    is set out in s. 86.2(6):

The committee shall investigate the complaint in the manner it
    considers appropriate, and the complainant and the case management master shall
    be given an opportunity to make representations to the committee, in writing
    or, at the committees option, orally.

[4]

The committee makes a report and recommendation to the Chief Justice who
    may dismiss the complaint, or if she finds that there are grounds, impose a
    sanction from a range of options from reprimand to removal from office (s.
    86.2(8)). The decision of the Chief Justice may be appealed to this court by
    the Master or, with leave, by the complainant (s. 86.2(9.1)).

[5]

The appellant, a lawyer, made a complaint that the Master had acted with
    a lack of integrity and impartiality in relation to a costs decision in an
    attempt to cover up mistakes the Master had made. Of particular concern to the
    appellant, were statements made by the Master suggesting that the appellant had
    behaved in an unprofessional manner.

[6]

The Chief Justice gave detailed written reasons for dismissing the
    complaint. In particular, the Chief Justice noted that the appellant had sought
    and obtained leave to appeal from the Masters decision and that one of the
    reasons for granting leave was the issue of whether it was open to the case
    management master to comment on the professional conduct of the appellant. In
    her reasons, she noted that she had given the Master a copy of the complaint
    and asked for his comments.

[7]

The appellant submits that the Chief Justice failed to give adequate
    reasons for dismissing the complaint. He also contends that the Chief Justice
    exceeded her jurisdiction by conducting an investigation by asking the Master
    for an explanation.  The appellant submits that the statutory scheme precludes
    the Chief Justice from considering anything but the complaint, and requires her
    to refer the complaint requiring investigation to a committee pursuant to
    section 86.2(4), if anything other than the complaint needs to be considered. 
    The appellant further contends that he was denied procedural fairness, as the
    Chief Justice failed to disclose to him the Masters response and give him an
    opportunity to respond. Finally, the appellant contends that the Chief Justice
    misconstrued the evidence in rejecting his contention that the case management
    master had attempted to cover his own error by alleging professional misconduct
    against the appellant.

[8]

We see no merit in this appeal.

[9]

The Chief Justice gave careful and comprehensive reasons which clearly
    explain why she dismissed this complaint. Although the Chief Justice did not
    use the precise words of the legislation, in our view it is unmistakable that
    she found that the complaint concerned a minor matter to which an appropriate
    response has already been given. The appellant had obtained and sought leave
    to appeal from the decision which he complained about and, as the Chief Justice
    explained in her reasons, his concerns about the Masters findings of
    unprofessional conduct could be fully aired on appeal.

[10]

We
    do not agree that the Chief Justice erred or exceeded her jurisdiction by
    asking the Master for his comments on the complaint. Section 86.2(2) permits
    the Chief Justice to dismiss the complaint without further investigation. We
    do not agree that permission to dismiss without investigation means that the
    Chief Justice is precluded from asking the subject of the complaint to
    comment:  see
McDonald v. Ontario
, (1999), 118 O.A.R. 1410, leave to
    appeal dismissed 1999 S.C.C.A. No. 309.  Nor do we accept the submission that
    the Chief Justice was required to provide the appellant with an opportunity to
    comment on the Masters response.

[11]

In
    our view, s. 86.2(2) gives the Chief Justice clear authority to dispose of
    groundless complaints in a summary manner without directing the complaint to a committee
    for further investigation. The powers conferred by s. 86.2(2) must be read in
    the light of the important role the Chief Justice plays in fostering the
    integrity and independence of her court, and the privilege attaching to
    judicial deliberations. It is entirely consistent with her role and the
    maintenance of that privilege, that the Chief Justice should be able to ask a
    judicial officer to comment on a complaint without requiring her to divulge the
    response to the complainant or triggering a full inquiry.

[12]

We
    reject the submission that the Chief Justice misconstrued or misapprehended the
    evidence. Her reasons for dismissing the complaint and for finding that a
    reasonably informed person would not be able to conclude an intention on the
    part of [the Master] to blame [the appellant] for a mistake made by [the
    Master] are fully supported by the record. We reject the appellants
    contention that there is anything in this record suggesting or indicating
    misconduct, or that the Master improperly misstated facts to cover up an error
    he had made.

[13]

Accordingly,
    the appeal is dismissed. The Master is entitled to an order that he be
    compensated for his costs pursuant to s. 86.2(12.2) in the amount of $15,000.

Released: R.J.S. December 24, 2014

Robert J. Sharpe J.A.

K. van Rensburg J.A.

G. Pardu J.A.


